115 S.E.2d 496 (1960)
STATE ex rel. Melvin GERST
v.
D. E. ADAMS, Warden, West Virginia Penitentiary.
No. 12060.
Supreme Court of Appeals of West Virginia.
Submitted July 19, 1960.
Decided July 23, 1960.
*497 Frank L. Taylor, Jr., Charleston, for relator.
W. W. Barron, Atty. Gen., George H. Mitchell, Asst. Atty. Gen., for respondent.
BROWNING, President.
The petitioner in the instant proceeding is one of those persons jointly indicted with Robert Vandal, see State ex rel. Vandal v. Adams, Warden, etc., W.Va., 115 S.E.2d 489, and this proceeding is controlled by the decision in that case.
Prisoner discharged.
CALHOUN, J., dissents for the reasons stated in a dissenting note filed in the companion case of State ex rel. Vandal v. Adams, 115 S.E.2d 492.